In a mortgage foreclosure proceeding, defendant Calcagni Construction Co., Inc. appeals from so much of a judgment of the Supreme Court, Westchester County, dated February 11, 1975, as, after a nonjury trial, dismissed its counterclaim. Judgment affirmed insofar as appealed from, with costs. On the trial the appellant failed to establish any cause of action against the plaintiff; its counterclaim was therefore properly dismissed. Hopkins, Acting P. J., Margett, Damiani, Christ and Hawkins, JJ., concur.